DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 01/14/2020 have been accepted.


Disposition of Claims
Claims 1-24 are pending in the instant application.  Claims 9-14 and 20-24 are withdrawn.   No claims have been cancelled. No claims have been amended.   The rejection of the pending claims is hereby made non-final.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s)  1-8 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chermesino (US 2005/0154646) .

Regarding claim 1, the prior art discloses a method for checking out a customer at a first pay-station of a retail store, the method comprising: initiating a customer transaction for a customer, wherein initiating the customer transaction comprises generating a list of items for purchase by the customer (see at least paragraph [0018] to Chermesino); determining whether the pay-station is able to complete the customer transaction (see at least paragraph [0024] to Chermesino); and responsive to determining that the pay-station is unable to complete the customer transaction: generating customer identification information comprising the customer’s biometric data and contextual data (see at least paragraph [0027] to Chermesino); sending a request to a second pay-station to complete the customer transaction (see at least paragraph [0026] to Chermesino), wherein the request comprises the list of items for purchase by the customer and the customer identification information (see at least paragraph [0043] to Chermesino) ; and destroying the customer identification information without saving the customer identification information to memory(see at least paragraph [0030] to Chermesino “With reference now to step 435 of FIG. 4 and to FIG. 3, in one embodiment once the customer identifies him/herself or is recognized as a previous customer, an mobile personal identifier 120 will be issued to the customer. The mobile personal identifier 120 receives the user profile from the computing device 110 and maintains the information until it is reset”).

Regarding claim 2, the prior art discloses the method of claim 1 wherein generating customer identification information comprises: capturing an image of the customer at the pay-station; determining the customer's biometric data and the contextual data based on an image analysis performed on the image.

Regarding claim 3, the prior art discloses the method of claim 1 wherein the contextual data comprises non-biometric data associated with the customer (see at least paragraphs [0019 and 0020] to Chermesino). 

Regarding claim 4, the prior art discloses the method of claim 1 further comprising: receiving information used to identify the customer from a mobile device associated with the customer; and sending the information to the second pay-station (see at least paragraph [0018] to Chermesino).

Regarding claim 5, the prior art discloses the method of claim 1 wherein determining whether the pay-station is able to complete the customer transaction comprises determining whether the pay-station is configured to process the customer transaction (see at least paragraph [0024] to Chermesino).

Regarding claim 6, the prior art discloses the method of claim 5 further comprising, responsive to determining that the pay- station is not configured to complete the customer transaction: identifying one or more other pay-stations in the retail store that are configured to complete the customer transaction to the customer; and indicating to the customer to complete the customer transaction at one of the one or more other pay-stations (see at least paragraph [0024] to Chermesino).

 Regarding claim 7, the prior art discloses the method of claim 5 further comprising, responsive to determining that the pay- station is not configured to complete the customer transaction: selecting the second pay-station from one or more other pay-stations that are configured to complete the customer transaction; and directing the customer to the second pay-station to complete the customer transaction (see at least paragraph [0024] to Chermesino).

Regarding claim 8, the prior art discloses the method of claim 1 further comprising indicating to the second pay-station when the second pay-station is to destroy the customer identification information (see at least paragraph [0030] to Chermesino “With reference now to step 435 of FIG. 4 and to FIG. 3, in one embodiment once the customer identifies him/herself or is recognized as a previous customer, an mobile personal identifier 120 will be issued to the customer. The mobile personal identifier 120 receives the user profile from the computing device 110 and maintains the information until it is reset”).

Claims 15-19 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687